Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20     PageID.16730 Page 1 of 49




                                 EXHIBIT 2




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 711
Case 2:15-cv-00201-SMJ      ECF No. 382-2     filed 01/28/20     PageID.16731 Page 2 of 49


                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                               STATE OF MISSOURI
                      Honorable Elizabeth B. Hogan, Judge



      BENITO WALKER, ET AL.,                   )
                                               )
                            Plaintiffs,        )
                                               )
           vs.                                 ) Cause No. 1122-CC09621-01
                                               )
      MONSANTO COMPANY, ET AL.,                 )
                                               )
                            Defendants.         )



                 MAY 17, 2016 - TRIAL TRANSCRIPT VOLUME 12B




                                          APPEARANCES

      For the Plaintiffs:                           For the Defendants:

      Mr. Steven Kherkher                           Mr. James Bennett
      Mr. Allen Stewart                             Mr. Thomas Goutman
      Ms. Amy Gunn                                  Mr. Adam Spicer
      Ms. Erica Slater                              Ms. Robyn Buck




                          ALICE M. BAKER, CCR #361
                        OFFICIAL COURT REPORTER
                     TWENTY-SECOND JUDICIAL CIRCUIT
                              CITY OF ST. LOUIS




                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 712
Case 2:15-cv-00201-SMJ    ECF No. 382-2      filed 01/28/20     PageID.16732 Page 3 of 49


  1             A      Yes.

  2             Q      Okay. Finally, let me ask you, are you an

  3        expert on the historical standards, industry standards of

  4        chemical companies such as Monsanto in the 1930s, the

  5        1940s, the 1950s, the 1960s?

  6             A      I am not an expert.

  7             Q      Have I ever asked you to look into that to see

  8        what is contained in the available literature on that

  9        subject?

  10            A      You've never asked me to do that.

  11            Q      Have you ever been qualified as an expert at any

  12       time in your 30-year history to be giving qualified

  13       opinions in a court on the historical standards of

  14       corporations in America in the '30s, '40s, '50s, '60s or

  15       at any time?

  16            A      No, I haven't.

  17            Q      So this book, you own it; right? Biology of

  18       Cancer?

  19            A      I do.

  20            Q      You were shown this chart, Table 2.8, a Sampling

  21       of Bruce Ames' Roster; correct?

  22            A      That's correct.

  23            Q      Can you please read what that says right there.

  24       Right before that chart.

  25            A      A diverse set of discoveries led to the model,

                                                                                           2559


                                                     Decl. of A. Miller in Support of Daubert Motion
                                               To Exclude R. DeGrandchamp Expert Testimony - 713
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20     PageID.16733 Page 4 of 49



      1                                  CERTIFICATE

      2                   I, Alice M. Baker, Certified Court Reporter, do

      3       hereby certify that I am an Official Court Reporter for

      4       the Circuit Court of the City of St. Louis; that on May

      5       17, 2016, I was present and reported the proceedings had

      6       in the case of BENITO WALKER, ET AL., Plaintiffs, vs.

      7       MONSANTO COMPANY, ET AL., Defendants, Cause

      8       No. 1122-CC09621-01. I further certify that the

      9       foregoing pages contain a true and accurate reproduction

     10       of the proceedings.

     11

     12

     13                                           /s/ Alice M. Baker

     14                                     ALICE M. BAKER, CCR #0361

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25



                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 714
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20     PageID.16734 Page 5 of 49




                                 EXHIBIT 3




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 715
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16735 Page 6 of 49


                                                                                               Page 1
 1                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT
 2

     _____________________________
 3                                )
     CITY OF HARTFORD and         )
 4   HARTFORD BOARD OF            )
     EDUCATION,                   )
 5                                )
     Plaintiffs,                  )                       Case No.
 6                                )                       3:15-CV-01544(RNC)
     vs.                          )
 7                                )
     MONSANTO COMPANY, SOLUTIA,   )
 8   INC., and PHARMACIA          )
     CORPORATION,                 )
 9                                )
     Defendants.                  )
10   _____________________________)
11
12
13
14                         VIDEOTAPED DEPOSITION OF:
15                        RICHARD DeGRANDCHAMP, Ph.D.
16                              Denver, Colorado
17                               March 21, 2018
18
19
20
21
22
23   Reported by:
24   MELANIE L. GIAMARCO, RMR, CRR, RPR, CSR
25   JOB NO.: 139255

                          TSG Reporting - Worldwide   877-702-9580
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 716
 Case 2:15-cv-00201-SMJ   ECF No. 382-2       filed 01/28/20      PageID.16736 Page 7 of 49


                                                                                                Page 2
 1                        R. DeGrandchamp
 2                         March 21, 2018
 3                            10:02 a.m.
 4

 5            VIDEOTAPED DEPOSITION OF RICHARD
 6   DeGRANDCHAMP, Ph.D., taken by the Defendants, held
 7   at 1750 Welton Street, Denver, Colorado, before
 8   Melanie L. Giamarco, a Registered Professional
 9   Reporter, Registered Merit Reporter, Certified
10   Realtime Reporter and Notary Public of the State of
11   Colorado.
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 717
 Case 2:15-cv-00201-SMJ   ECF No. 382-2       filed 01/28/20      PageID.16737 Page 8 of 49


                                                                                               Page 41
 1                        R. DeGrandchamp
 2            A.    Okay.
 3            Q.    Now, obviously, this is not the first
 4   time that you and other folks on this side of the
 5   table have met, correct?
 6            A.    That's correct.
 7            Q.    You have testified in a number of
 8   depositions and trials; is that correct?
 9            A.    That's correct.
10            Q.    Each time that you testified in a
11   deposition or trial, whether it was in a Monsanto
12   matter or otherwise, you've given an oath just like
13   our reporter has given to you today; is that
14   correct?
15            A.    That's correct.
16            Q.    And you told the full, complete and
17   honest truth to all the questions that were asked
18   either by counsel opposite Monsanto or otherwise,
19   or by counsel for Monsanto; is that correct?
20            A.    I believe so, yes.
21            Q.    Would you agree, Doctor, that it would
22   not be a sound scientific method to support your
23   opinions by citing studies that actually do not say
24   what you say they say?
25            A.    As a fact or as --

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 718
 Case 2:15-cv-00201-SMJ   ECF No. 382-2       filed 01/28/20      PageID.16738 Page 9 of 49


                                                                                               Page 61
 1                        R. DeGrandchamp
 2   was issued that you don't have?
 3            A.    I think it was the 29th, about the same
 4   date that I finished my report.
 5            Q.    29th of January?
 6            A.    January, yes.
 7            MR. LAND:         I just want to point out that
 8   this most recent exhibit was after that date, so
 9   that might not be completely correct.
10            A.    I have not -- I don't look at these, so
11   I apologize, but I think there's one additional
12   invoice.      I don't -- I think I was mistaken with
13   the answer I just provided you.                         I think it was the
14   last month, the 29th, which would have been
15   February.
16            Q.    Okay.       So you billed time between
17   February 1 and March 1?
18            A.    That's correct.
19            Q.    Do you know how much time?
20            A.    I don't.
21            Q.    Your invoice would be probably the best
22   record of the amount that you spent; is that
23   correct?
24            A.    Up until that billing date.                            And then
25   I've probably -- again, I apologize.                              If you want

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 719
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16739 Page 10 of 49


                                                                                               Page 62
 1                        R. DeGrandchamp
 2   to go ahead and ask me that question.
 3             Q.   How much time have you billed since
 4   March 1 in connection with this matter?
 5             A.   Probably about a week and a half,
 6   somewhere in that neighborhood, preparing this.
 7             Q.   A full week and a half?
 8             A.   Yes.
 9             Q.   How many hours would that be?
10             A.   Sixty hours, maybe.
11             Q.   And your billing rate is $225 an hour?
12             A.   That's correct.
13             Q.   And did you bill any time to this matter
14   between June 2017 and the date of this first
15   invoice we've marked as Exhibit 6, which is
16   December 18, 2017?
17             A.   I don't believe so.                    I believe there was
18   a -- I'm sorry.
19             Q.   That's all right.                  Go ahead.
20             A.   I believe there was a total of three
21   invoices that I collected from Patricia, my wife,
22   in connection with this case.                       I don't know the
23   dates.     She just handed me the invoices and said,
24   "This is what I sent out," so . . .
25             Q.   In connection with the preparation of

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 720
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16740 Page 11 of 49


                                                                                               Page 80
 1                        R. DeGrandchamp
 2   companies belonged to that collectively put
 3   together guidelines for industry practice.                                    I'm
 4   aware of those.          I am not aware of any formal
 5   agreement that companies agreed to sign and abide
 6   by their rules.          I do know that the -- I think I
 7   provided a couple documents.                      I think the
 8   organization was Industrial Hygienists Association.
 9             Q.   Where in your report do you refer to any
10   written standard or guideline for members of the
11   chemical industry as to how or under what
12   circumstances to conduct carcinogenicity testing
13   from the '30s to '60s?
14             A.   Oh, now you're getting specific.                                 None,
15   no.
16             Q.   And as you sit here, it's true that you
17   can't identify any such document; is that correct?
18             A.   Specific for cancer testing?
19             Q.   Yes.
20             A.   No.
21             Q.   Correct?
22             A.   Yes.      I'm sorry.
23             Q.   It's true, Doctor, that you have never
24   been qualified as an expert to be giving qualified
25   opinions in a court on the historical standards of

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 721
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16741 Page 12 of 49


                                                                                             Page 124
 1                        R. DeGrandchamp
 2   two dates, reprinted, is that it, 1962?                                 Yes.
 3             Q.   All right.           It also says "obsolete."
 4             A.   Yeah.       What's . . .
 5             Q.   You wouldn't rely on an obsolete
 6   document, would you?
 7             A.   Ah, that's a tricky, question.
 8             Q.   Would you or would you not?
 9             A.   It depends on what the definition of
10   "obsolete" is.
11             Q.   Wow.
12             A.   Am I being too cagey?
13             Q.   I guess a jury can decide that.
14             A.   I do think -- just to clarify, I think
15   this was the cover page.                  It looks somewhat
16   familiar.      So if you take me through this, you'd
17   need to let me read whatever, because I don't
18   recall this document.
19             Q.   Take a look page 16.                     It's a section of
20   this brochure entitled "Aroclors in Special Product
21   Formulations."
22             A.   Okay, mm-hmm.
23             Q.   All right?           And on the next page it
24   reads, "Aroclor 5460 and 1254 act as vapor
25   suppressants"; do you see that?

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 722
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16742 Page 13 of 49


                                                                                             Page 125
 1                        R. DeGrandchamp
 2             A.   I do.
 3             Q.   Then it reads, "The United States
 4   Department of Agriculture scientists reported that
 5   the inclusion of from 5 to 25 parts per hundred by
 6   weight of Aroclor increased the effective kill-life
 7   of a lindane spray up to 10 times"; do you see
 8   that?
 9             A.   Yes, I do.
10             Q.   And then it goes on.                     "A painted or
11   metallic surface sprayed with certain chlorinated
12   insecticides fortified with Aroclor will remain
13   toxic to flies, ants, roaches, silverfish up to two
14   to three months."
15             Again, it refers to the application onto
16   painted or metallic surfaces, correct?
17             A.   It doesn't specify what those surfaces
18   are, but you are correct, it pertains to surfaces.
19             Q.   Are you aware of crops ever being
20   painted or having a metallic surface?
21             A.   Am I aware of crops?
22             Q.   Right.
23             A.   If you have a silo, I -- do you paint
24   the inside of a silo where you store the corn?
25             Q.   Are crops metallic or painted?

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 723
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16743 Page 14 of 49


                                                                                             Page 152
 1                        R. DeGrandchamp
 2   in the Hartwell compendium are polycyclic aromatic
 3   hydrocarbons?
 4             A.   I would not be able to.
 5             Q.   What is a heterocyclic compound?
 6             A.   You're describing the same thing.                                  As I
 7   just mentioned, PAHs are polyaromatic hydrocarbons.
 8   Sometimes we slide a "cyclic" in there.                                 Cyclic
 9   means you're talking about the -- what you call
10   condensed phenyl rings.                 Those are cyclical
11   compounds.
12             Q.   PAHs are cyclical compounds, too,
13   correct?
14             A.   Yes.      That's what I just described.
15             Q.   And how many chemicals within the
16   Hartwell compendium are characterized as
17   heterocyclic compounds?
18             A.   As I mentioned, I don't -- or as I just
19   answered, I don't know all the chemicals.
20             Q.   Would you be able to refute the
21   observation that, together, the polycyclic aromatic
22   hydrocarbons and these heterocyclic compounds make
23   up about 61 percent of the compounds identified in
24   the Hartwell compendium?
25             A.   I have no opinion.

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 724
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16744 Page 15 of 49


                                                                                             Page 153
 1                        R. DeGrandchamp
 2             Q.   And heterocyclic compounds, like
 3   polycyclic aromatic hydrocarbons, were already
 4   known by the 1930s to cause cancers in humans,
 5   correct?
 6             A.   By 1930?
 7             Q.   By the '30s.
 8             A.   Well, you said -- did you -- I don't
 9   want to be per -- the date.                       Ichikawa and Yamaguchi
10   were the first to apply coal tar.                           They knew
11   something was in coal tar that was causing the
12   cancer.      That was early 1930.                   After that, yes.                    By
13   1940, let's say, it was known these compounds were
14   carcinogens.
15             Q.   Aniline dyes were known by the 1930s to
16   cause cancers in humans, correct?
17             A.   Azo dyes were known in Germany to cause
18   cancer.      It was well-known.                   I'd have to refer to
19   the Hueper study, if you have that.
20             Q.   Do you know what an azo structure is?
21             A.   Yes.
22             Q.   What is it?
23             A.   It's a phenyl -- it's an attached phenyl
24   ring with two nitrogen atoms attached to either
25   side.

                           TSG Reporting - Worldwide    877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 725
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16745 Page 16 of 49


                                                                                              Page 154
 1                        R. DeGrandchamp
 2             Q.   All right.           Butter yellow is an example
 3   of an aniline dye?
 4             A.   Yes.
 5             Q.   Butter yellow was known by the 1930s to
 6   cause cancers in humans?
 7             A.   I believe so.
 8             Q.   Would you agree -- strike that.
 9             Do you have any reason to refute the
10   observation that almost 40 of the 696 compounds
11   listed in Hartwell are aniline dyes?
12             A.   I have no opinion.
13             Q.   What is an aromatic aniline?
14             A.   That -- we just talked about that.                                   An
15   amine is a nitrogen-containing compound.
16             Q.   Okay.       So the Hueper study, for example,
17   was an amine-related compound, correct?
18             A.   That's correct.
19             Q.   And it was known by the 1930s that those
20   amine-related compound were associated with human
21   cancers?
22             A.   It was known 30 years prior to that.
23   That -- and let me clarify.                       It was known prior --
24   many years before that that some of azo dyes were
25   carcinogens.

                           TSG Reporting - Worldwide    877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 726
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16746 Page 17 of 49


                                                                                             Page 329
 1                         REPORTER'S CERTIFICATE
 2   STATE OF COLORADO                         )
 3                                             ) ss.
 4   COUNTY OF DENVER                          )
 5             I, MELANIE L. GIAMARCO, do hereby certify
 6   that I am a Registered Professional Reporter and
 7   Notary Public within the State of Colorado; that
 8   previous to the commencement of the examination,
 9   the deponent was duly sworn by me.
10             I further certify that this deposition was
11   taken in machine shorthand by me at the time and
12   place herein set forth, that it was thereafter
13   reduced to typewritten form, and that the foregoing
14   constitutes a true and correct transcript of the
15   proceedings had.
16             I further certify that I am not employed by,
17   related to, nor of counsel for any of the parties
18   herein, nor otherwise interested in the result of
19   the within litigation.
20             In witness whereof, I have affixed my
21   signature this 2nd day of April, 2018.
22

23                          ________________________________
                            Melanie L. Giamarco, CSR RPR CRR
24

     My commission expires:                August 21, 2021.
25   Notary ID:       20014025991

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 727
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16747 Page 18 of 49




                                 EXHIBIT 4




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 728
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16748 Page 19 of 49



 1               SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2                       FOR THE COUNTY OF LOS ANGELES
 3   DEPARTMENT 3                         HON. J. STEPHEN CZULEGER, JUDGE
 4
 5     ROSLYN DAUBER AND                    )
       JOHN DI COSTANZO,                    )
 6                                          )
                         PLAINTIFFS,        )
 7                                          ) CASE NO. BC483342
          VS.                               )
 8                                          )
       MONSANTO COMPANY, ET AL.,            )
 9                                          )
                         DEFENDANTS.        )
10                                          )
       _____________________________________
11
12                  REPORTER'S TRANSCRIPT OF PROCEEDINGS
13                           MONDAY, MARCH 14, 2016
14                                 P.M. SESSION
15   APPEARANCES OF COUNSEL:
16   FOR PLAINTIFFS:
17               WATERS KRAUS
                 BY: GARY PAUL, ESQ.
18               222 NORTH SEPULVEDA BOULEVARD
                 SUITE 1900
19               EL SEGUNDO, CALIFORNIA 90245
                 (310)414-8146
20               MARMITAGE@WATERSKRAUS.COM
21
                 ALLEN STEWART, P.C.
22               BY: SCOTT R. FRIELING, ESQ.
                 325 NORTH ST. PAUL STREET
23               SUITE 4000
                 DALLAS, TEXAS 72501
24               (214)965-5700
                 SFRIELING@ALLENSTEWART.COM
25
26   (APPEARANCES CONTINUED ON NEXT PAGE.)
27                                        MARK SCHWEITZER, CSR, CRR, RPR
                                          OFFICIAL PRO TEM COURT REPORTER
28                                        LICENSE NO. 10514
                                          213-663-3494

                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 729
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16749 Page 20 of 49

                                                                                              25


 1               Q.      Would you agree with me there were thousands of
 2   chemicals on the market in 1939?
 3               A.      The number I use in my course is 80,000 today,
 4   but I don't know when the development of all those chemicals
 5   occurred in terms of manufacturing.             But I assume there was an
 6   explosion back then.
 7               Q.      Doctor, would you agree that certainly all the
 8   chemicals that were available on the market in 1939 had not
 9   been tested for cancer?
10               A.      Again, counselor, I don't know how many
11   chemicals -- I assume there were more than 700 chemicals.                            I
12   don't know the number.       I didn't look for that information.
13               Q.      So you don't know what the percentage is of all
14   the chemicals on the market that were actually tested for
15   cancer?
16               A.      No, I don't.
17               Q.      Now, the Hartwell compendium, it lists a bunch
18   of chemicals that were tested, but it doesn't tell you why
19   those chemicals were tested, does it?
20               A.      The Rhodes document does that you cited.
21               Q.      The Hartwell compendium does not identify why
22   those chemicals were tested for cancer, correct?
23               A.      I don't know the answer to that question.
24               Q.      All right.   Well, let's take a step back.
25   About 200 of the chemicals listed in the Hartwell compendium
26   were polycyclic compounds, correct?
27               A.      Yes.
28               Q.      PAH, as we kind of know them today?

                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 730
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16750 Page 21 of 49

                                                                                           105


 1               SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2                        FOR THE COUNTY OF LOS ANGELES
 3   DEPARTMENT 3                         HON. J. STEPHEN CZULEGER, JUDGE
 4
 5     ROSLYN DAUBER AND                    )
       JOHN DI COSTANZO,                    )
 6                                          )
                         PLAINTIFFS,        )
 7                                          ) CASE NO. BC483342
          VS.                               )
 8                                          )
       MONSANTO COMPANY, ET AL.,            )
 9                                          )
                         DEFENDANTS.        )
10                                          )
       _____________________________________
11
12
13
14               I, MARK SCHWEITZER, OFFICIAL COURT REPORTER PRO TEM
15   OF THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, COUNTY OF
16   LOS ANGELES, DO HEREBY CERTIFY THAT THE FOREGOING TRANSCRIPT,
17   DATED MARCH 14, 2016, P.M. SESSION, COMPRISES A FULL, TRUE,
18   AND CORRECT TRANSCRIPT OF THE PROCEEDINGS HELD IN THE
19   ABOVE-ENTITLED CAUSE.
20               DATED THIS 14TH DAY OF MARCH, 2016.
21
22                       /S/ MARK SCHWEITZER
                         MARK SCHWEITZER, RPR, CRR, CSR NO. 10514
23
24
25
26
27
28


                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 731
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16751 Page 22 of 49




                                 EXHIBIT 5




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 732
 Case 2:15-cv-00201-SMJ    ECF No. 382-2      filed 01/28/20      PageID.16752 Page 23 of 49


                                                                                                 Page 1
 1
 2                 MISSOURI CIRCUIT COURT
 3             TWENTY-SECOND JUDICIAL CIRCUIT
 4                      ST. LOUIS CITY
 5   _______________________________
                                     )
 6   BENITO WALKER, et al.,          )
                                     )
 7          Plaintiffs,              )  CAUSE NO.
                                     )
 8   vs.                             )  1122-CC-9621-01
                                     )
 9   MONSANTO COMPANY, et al.        )
                                     )
10          Defendants.              )
     _______________________________)
11
12
                          VIDEOTAPED DEPOSITION OF
13
                      RICHARD DeGRANDCHAMP, PhD
14
                               Denver, Colorado
15
                                 April 14, 2016
16
17
18
19
20
21
22
23
24   Reported by:
     MARGIE R. DAUSTER, RMR, CRR
25   JOB NO. 106240

                            TSG Reporting - Worldwide   877-702-9580
                                                        Decl. of A. Miller in Support of Daubert Motion
                                                  To Exclude R. DeGrandchamp Expert Testimony - 733
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16753 Page 24 of 49


                                                                                                Page 2
 1

 2

 3

 4

 5                              APRIL 14, 2016
 6                                  9:15 A.M.
 7

 8             Videotaped Deposition of RICHARD
 9   DeGRANDCHAMP, PhD, held at the offices of Husch
10   Blackwell LLP, Wells Fargo Center, Suite 4700,
11   Denver, Colorado 80203, before Margie R. Dauster,
12   Registered Merit Reporter, Registered Professional
13   Reporter, Certified Realtime Reporter, and Notary
14   Public of the State Colorado.
15

16

17

18

19

20

21

22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 734
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16754 Page 25 of 49


                                                                                             Page 175
 1                        DeGrandchamp, PhD
 2         A.      I haven't -- I haven't looked into
 3   that.      I mean, I -- I have no opinion on that.
 4         Q.      Do you know which lymphomas express
 5   CD47?
 6         A.      I have no opinion.                  I -- I --
 7                 MR. KHERKHER:             Stop.         You answered the
 8         question.       Let's go.           You're fine.
 9         Q.      That's fine.
10                 How many products -- chemical products
11   did DuPont manufacture in the 1930s?
12         A.      No idea.
13         Q.      How many were tested for cancer by
14   DuPont?      How many of DuPont's products --
15   chemical products manufactured in the 1930s did
16   DuPont test for cancer?
17         A.      I don't know how many products they
18   tested.      My opinion is based on that -- that
19   textbook or the book.
20         Q.      Where is the book?
21         A.      The Haskell.
22                 I don't know.             I brought it to trial
23   once and it --
24         Q.      Do you have the book?
25         A.      It disappeared.               No.       I purchased it

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 735
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16755 Page 26 of 49


                                                                                             Page 178
 1                        DeGrandchamp, PhD
 2         Q.      Well --
 3         A.      They could not produce bladder cancer
 4   in rats and mice.            That was -- so what I don't
 5   want you to do is twist the purpose of that
 6   slide.     I do not have an opinion on what
 7   chemicals DuPont tested.                  But their goal was to
 8   test all products to protect the public and
 9   their employees.           That --
10         Q.      Is -- is the only chemical product you
11   can identify that DuPont tested for cancer in
12   the 1930s azo-dyes?
13         A.      That -- that's all I've investigated,
14   yes.     That's the extent of my --
15         Q.      Have you identified any chemical
16   product manufactured by DuPont in the 1940s that
17   they tested for cancer?
18         A.      I have no opinion.
19         Q.      How many products did DuPont
20   manufacture in the 1940s?
21         A.      Same answer.
22         Q.      How about in the 1950s?                       How many
23   chemical products did DuPont manufacture in the
24   1950s?
25         A.      Same answer.

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 736
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16756 Page 27 of 49


                                                                                             Page 179
 1                        DeGrandchamp, PhD
 2         Q.      And how many did DuPont test for
 3   cancer in the 1950s?
 4         A.      I have no opinion.
 5         Q.      How about Dow?              How many products did
 6   Dow manufacture in the 1930s?
 7         A.      I have no opinion.                  I don't know.
 8   They said they tested -- their first cancer test
 9   was on that slide, and I could not find that.
10   Many of these companies have proprietary
11   information.         They don't want to reveal what
12   they're doing.         But they were certainly proud
13   that they had completed their first long-term
14   cancer study in a very early time point.
15         Q.      And you don't know what that product
16   is; correct?
17         A.      I looked.         And, again, many
18   companies -- well, yes or no.                       Yes, I -- I do
19   not know.
20         Q.      All right.          How many chemical products
21   did Dow manufacture or process in the 1930s?
22         A.      I do not know.
23         Q.      And what percent of those products did
24   Dow test for cancer in the 1930s?
25         A.      I do not know.

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 737
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16757 Page 28 of 49


                                                                                             Page 180
 1                        DeGrandchamp, PhD
 2         Q.      How many chemical products did Dow
 3   manufacture in the 1940s?
 4         A.      Don't know.
 5         Q.      What percentage of those chemicals did
 6   it test for cancer in the 1940s?
 7                 MR. KHERKHER:             Argumentative.
 8         A.      Same answer.
 9         Q.      Can you identify one chemical that Dow
10   manufactured in the 1940s that it tested for
11   cancer?
12         A.      No.
13         Q.      How about in the 1950s?
14         A.      No.
15         Q.      We've talked about PFOA/PFOS.
16         A.      Yes.
17         Q.      And you left open -- I don't mean to
18   mischaracterize your testimony.                         But we talked
19   whether or not Dow and DuPont tested PFOS or
20   PFOA for cancer before it marketed those
21   products.
22                 Do you know the answer to the question
23   whether those were tested for cancer before PFOS
24   and PFOA were marketed?
25         A.      Do I know if they conducted toxicity

                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 738
 Case 2:15-cv-00201-SMJ   ECF No. 382-2      filed 01/28/20      PageID.16758 Page 29 of 49


                                                                                             Page 186
 1

 2                        C E R T I F I C A T E
 3   STATE OF COLORADO              )
                                    ) ss.
 4   COUNTY OF LARIMER              )
 5                    I, MARGIE R. DAUSTER, a Notary Public
 6      within and for the State of Colorado, do hereby
 7      certify:
 8                    That RICHARD DeGRANDCHAMP, PhD, the
 9      witness whose deposition is hereinbefore set
10      forth, was duly sworn by me and that such
11      deposition is a true record of the testimony
12      given by such witness.
13                    I further certify that I am not
14      related to any of the parties to this action by
15      blood or marriage; and that I am in no way
16      interested in the outcome of this matter.
17                    IN WITNESS WHEREOF, I have hereunto
18      set my hand this 15th day of April, 2016.
19

20

                                ________________________________
21                              MARGIE R. DAUSTER, RMR, CRR
22

23

24

25


                           TSG Reporting - Worldwide   877-702-9580
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 739
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16759 Page 30 of 49




                                 EXHIBIT 6




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 740
     Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16760 Page 31 of 49


1              IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                         TWENTY-FIRST JUDICIAL CIRCUIT
2                   BEFORE THE HONORABLE STEVEN H. GOLDMAN

3
         SYDELL DUBLIN, et al.,          )
4                                        )
                  Plaintiffs,            )
5                                        ) Cause No. 10SL-CC03822
         vs.                             )
6                                        ) Division 12
         MONSANTO CO., et al.,           )
7                                        )
                  Defendants.            )
8

9
         =====================================================
10                 REPORTER'S TRANSCRIPT OF PROCEEDINGS
                                 VOLUME 10
11                            JUNE 19, 2015
                                 Session B
12            Cont'd Cross-Examination of Dr. DeGrandchamp
                 Reported by: Linda M. Dattilo, RPR, CCR
13       =====================================================

14       For the Plaintiff:                     For the Defendants:
         Allen Stewart, P.C.                    White & Williams
15       Mr. Allen Stewart                      Mr. Thomas M. Goutman
         Mr. Scott R. Frieling
16       Mr. Steve Baughman Jensen              Husch Blackwell
                                                Ms. Robyn D. Buck
17       Williams, Kherkher                     Mr. Adam Miller
         Mr. Steven J. Kherkher
18

19

20

21

22

23

24

25



                                          1768
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 741
     Case 2:15-cv-00201-SMJ   ECF No. 382-2    filed 01/28/20    PageID.16761 Page 32 of 49


1        to cancer testing.

2                  A.     Define paradigm.

3                  Q.     I'm sorry.          That was argumentative.

4                                MR. FRIELING:           It most certainly

5        was.

6                                MR. MILLER:         Sustained. (Laughter.)

7                                MR. FRIELING:           I agree.

8                                MR. MILLER:         I will rephrase.

9                                THE COURT:        Go ahead.

10                 Q.     (BY MR. MILLER)           Let's talk about

11       DuPont.     Now DuPont was making a lot of products at

12       the time in the 1930's, do you agree with that?

13                 A.     I don't know anything about the

14       manufacturing operation.

15                 Q.     Can you tell this jury whether DuPont

16       was conducting a two-year cancer bioassays on every

17       product it made?

18                 A.     Dow or DuPont?          Which one?

19                 Q.     DuPont.

20                 A.     Were they conducting cancer studies on

21       every compound?        No.   Well, I'm not certain.                     I do

22       not know.

23                 Q.     All right.          Now you do know that DuPont

24       was conducting some cancer assays on azo dyes?

25                 A.     That's correct.



                                          1806
                                                       Decl. of A. Miller in Support of Daubert Motion
                                                 To Exclude R. DeGrandchamp Expert Testimony - 742
     Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16762 Page 33 of 49


1                   A.    And that's why they didn't have to

2        conduct animals.        They were looking for the antidote.

3        They were looking for a treatment, so they had

4        developed an animal model to do that, and that's why

5        they conducted the animal studies.

6                   Q.    Let's circle back.             The animal studies

7        were being conducted in part because they already

8        knew that the azo dyes were causing a problem in

9        their workers?

10                  A.    The distinction I'm trying to make is

11       you don't conduct animal studies to confirm human

12       cancers.     There's a very specific reason.                      So I think

13       you're intimating at least that they were trying to

14       confirm human studies that they already knew was part

15       of the -- This had been known for 20 years.

16                  Q.    That's the point.            They knew that these

17       azo dyes were causing cancers in humans for 20 years

18       before they started doing the animal studies?

19                  A.    Right.

20                  Q.    That's the point.            Now let's talk about

21       Dow.    Can you tell me the products Dow was conducting

22       cancer tests on?

23                  A.    They did not publish those studies.

24                  Q.    You looked at a website and you couldn't

25       found out what Dow was doing?



                                          1808
                                                      Decl. of A. Miller in Support of Daubert Motion
                                                To Exclude R. DeGrandchamp Expert Testimony - 743
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16763 Page 34 of 49




                                 EXHIBIT 7




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 744
 Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20      PageID.16764 Page 35 of 49



 1           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2                        FOR THE COUNTY OF LOS ANGELES
 3   DEPARTMENT 3                     HON. J. STEPHEN CZULEGER, JUDGE
 4
 5   PAUL BROWNLEE, FRED STEELE and     )
     ARUTYUN KARABADZHAKYAN,            )
 6                                      )
                         PLAINTIFFS,    )
 7                                      ) SUPERIOR COURT
               vs.                      ) CASE NO. BC 497582, ETC
 8                                      )
     MONSANTO COMPANY, ET AL.,          )
 9                                      )
                         DEFENDANTS.    )
10   ___________________________________)
11
12                  REPORTER'S TRANSCRIPT OF PROCEEDINGS
13                            Monday, April 23, 2016
14                                  A.M. Session
15
     APPEARANCES OF COUNSEL:
16
     FOR PLAINTIFFS:            WATERS KRAUS
17                              BY: GARY PAUL, ESQ.
                                     MICHAEL ARMITAGE, ESQ.
18                              222 North Sepulveda Boulevard
                                Suite 1900
19                              El Segundo, California 90245
                                (310)414-8146
20                              gpaul@waterskraus.com
                                marmitage@waterskraus.com
21                                        &
22                              ALLEN STEWART, P.C.
                                BY:   SCOTT R. FRIELING, ESQ.
23                              325 North St. Paul Street
                                Suite 4000
24                              Dallas, Texas 72501
                                (214)965-5700
25                              sfrieling@allenstewart.com
26
     (Appearances continued on next page.)
27
                                DAVID A. SALYER, CSR, RMR, CRR
28                              Official Pro Tem Court Reporter
                                License No. 4410

                                                    Decl. of A. Miller in Support of Daubert Motion
                                              To Exclude R. DeGrandchamp Expert Testimony - 745
 Case 2:15-cv-00201-SMJ    ECF No. 382-2    filed 01/28/20    PageID.16765 Page 36 of 49

                                                                                         31

 1             Q.        And you're familiar with a 1938 paper that he
 2   published entitled "Experimental Production of Bladder Tumors
 3   in Dogs by Administration of Beta Naphthalene"?
 4             A.        Beta?
 5             Q.        I may have to spell it out.              I'm sorry, there's
 6   a typo.        Sorry, yes, beta.      Beta naphthalene.
 7             A.        Naphthalene, yes.
 8             Q.        That study was basically on something called an
 9   azo dye, correct?
10             A.        That's correct.
11             Q.        By the time he began that study in the '30s, it
12   was well known that azo dyes were causing cancers in the
13   workforce, right?
14             A.        Yes.
15             Q.        So the trigger for that study that he did was an
16   observation that azo dyes were causing cancer to workers, and
17   therefore a study was done?
18             A.        No.     I would disagree with the trigger.
19             He was trying to develop an antidote.
20             It was already known that that particular chemical
21   caused human cancers.          He was trying to -- he was trying to
22   develop an animal model to help his workers and he couldn't
23   produce it in rats or mice.
24             Q.        That's the point, though, is that the first step
25   in the sequence that led to this study was that workers were
26   having an increased incidence of cancer from exposure to azo
27   dyes, correct?
28             A.        Well, again, the purpose of this study was not

                                                    Decl. of A. Miller in Support of Daubert Motion
                                              To Exclude R. DeGrandchamp Expert Testimony - 746
 Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16766 Page 37 of 49

                                                                                       32

 1   intended to investigate the workers.
 2           Q.       I'm not really asking the purpose.                     I'm asking
 3   you what was the first -- he's obviously not going to do a
 4   study -- he is studying azo dyes because it causes cancer in
 5   workers?
 6           A.       He studied to develop an antidote.                     That's the
 7   purpose of his study.
 8           But the workers were developing cancer prior to that,
 9   so -- I would agree that the workers, that was already known.
10           Q.       That's all I'm trying to establish.
11           A.       Oh, okay.
12           Q.       Thank you, Doctor.
13           And you don't know of any signal or trigger in the
14   '30s, '40s or '50s coming from Monsanto's workforce where
15   Monsanto workers making PCBs had excess cancers outside the
16   background level, do you?
17           A.       I'm not aware of any studies -- cancer
18   studies no.
19           Q.       You're aware that General Electric,
20   Westinghouse, a company called National Cash Register, a
21   multitude of other companies were using PCBs in the '30s, '40s
22   and '50s, correct?
23           A.       I was not asked to look at the human
24   epidemiology for this.       I was asked to restrict my expertise
25   to toxicology.
26           Q.       In any event, for whatever reason, you are not
27   aware, as you sit here today, having spent 25 years of your
28   life that you told us Friday dedicated to PCBs, you're not

                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 747
 Case 2:15-cv-00201-SMJ    ECF No. 382-2    filed 01/28/20    PageID.16767 Page 38 of 49



 1           SUPERIOR COURT OF THE STATE OF CALIFORNIA
 2                         FOR THE COUNTY OF LOS ANGELES
 3   DEPARTMENT 3                          HON. J. STEPHEN CZULEGER, JUDGE
 4
 5   PAUL BROWNLEE, et al.,             )
                                        )
 6                       Plaintiffs,    )
                                        ) SUPERIOR COURT
 7             vs.                      ) CASE NO. BC 497582, ETC.
                                        )
 8   MONSANTO COMPANY, et al.,          )
                                        )
 9                       Defendants.    )
     ___________________________________)
10
11
12
13
14           I, DAVID A. SALYER, Official Pro Tem Reporter of the
15   Superior Court of the State of California, for the County of
16   Los Angeles, do hereby certify that the foregoing pages, 1
17   through 135, inclusive, comprise a true and correct transcript
18   of the proceedings taken in the above-entitled matter reported
19   by me on April 25, 2016.
20           DATED: April 25, 2016.
21
22
23
24                        __________________________________
25                        DAVID A. SALYER, CSR, RMR, CRR
                          Official Pro Tem Court Reporter
26                        CSR No. 4410
27
28


                                                    Decl. of A. Miller in Support of Daubert Motion
                                              To Exclude R. DeGrandchamp Expert Testimony - 748
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16768 Page 39 of 49




                                 EXHIBIT 8




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 749
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16769 Page 40 of 49




                                                                                          Page 1
                SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      FOR THE COUNTY OF LOS ANGELES

          Case No.: BC480068
          __________________________________________________
          ANNA MONTGOMERY,
                    Plaintiff,
          vs.
          MONSANTO CO.; SOLUTIA INC.; PHARMACIA CORP.;
          PFIZER, INC.; SOUTHERN CALIFORNIA GAS CO.;
          and DOES 1-350 Inclusive,
                    Defendants.
          __________________________________________________

          AND

                             MISSOURI CIRCUIT COURT
                         TWENTY-FIRST JUDICIAL CIRCUIT
                                ST. LOUIS COUNTY

          Cause No.: 12SL-CC-01497
          Div. 16
          __________________________________________________

          LESLIE HEARON, et al.,

                         Plaintiffs,

          v.

          MONSANTO COMPANY, et al.,

                         Defendants.

          __________________________________________________

          VIDEOTAPED DEPOSITION OF:
          RICHARD DEGRANDCHAMP, Ph.D.
                                            December 5, 2014
          __________________________________________________



                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 750
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16770 Page 41 of 49

                             Richard DeGrandchamp, PhD
                                  December 5, 2014

                                                                                        Page 3
     1                   Pursuant to notice and the California
     2     Code of Civil Procedure, the videotaped deposition
     3     of RICHARD DEGRANDCHAMP, Ph.D., called by
     4     Defendants was taken on Friday, December 5, 2014,
     5     commencing at 8:58 a.m., at 1700 Lincoln Street,
     6     Suite 4700, Denver, Colorado, before Petina Falk,
     7     Registered Professional Reporter and Notary Public
     8     for the State of Colorado.
     9
   10                               I N D E X
   11      DEPOSITION OF RICHARD DEGRANDCHAMP
   12      EXAMINATION BY:                                                     PAGE
   13            Mr. Jensen                                             206, 214
   14            Mr. Miller                                               10, 210
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


                          Paszkiewicz Court Reporting
                   (618) 307-9320 / Toll-Free (855) 595-3577
                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 751
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16771 Page 42 of 49

                               Richard DeGrandchamp, PhD
                                    December 5, 2014

                                                                                     Page 211
     1     scientific literature where a scientist has
     2     expressed the opinion that to a reasonable degree
     3     of scientific probability had a bioassay been
     4     conducted in the 1930s, '40s, or '50s using the
     5     technology and the protocols then in existence
     6     cancer would have been found using PCBs?
     7           A       I have not seen that.
     8           Q       Okay.   Have you seen anywhere in the
     9     medical or scientific literature that any
   10      recommendation had been made either by a
   11      scientist, whether he be a toxicologist,
   12      epidemiologist, or public health official,
   13      recommend to Monsanto Company or the major users
   14      of polychlorinated biphenyls that they conduct a
   15      cancer bioassay in the '30s, the 1940s, the
   16      1950s?
   17            A       I haven't looked for that.
   18            Q       Okay.   Have you seen anywhere in the
   19      medical or scientific literature where an excess
   20      of cancers had been experienced in occupational
   21      cohorts that were either manufacturing PCBs or
   22      using them day in and day out in their
   23      manufacturing processes?
   24            A       No.
   25            Q       You had said that if a study had been


                            Paszkiewicz Court Reporting
                     (618) 307-9320 / Toll-Free (855) 595-3577
                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 752
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16772 Page 43 of 49

                             Richard DeGrandchamp, PhD
                                  December 5, 2014

                                                                                     Page 216
     1     STATE OF COLORADO)
     2                          )    ss.        REPORTER'S CERTIFICATE
     3     COUNTY OF DENVER )
     4                   I, Petina Falk, do hereby certify that I
     5     am a Registered Professional Reporter and Notary
     6     Public within the state of Colorado; that previous
     7     to the commencement of the examination, the
     8     deponent was duly sworn to testify to the truth.
     9                   I further certify that this deposition
   10      was taken in shorthand by me at the time and place
   11      herein set forth, that it was thereafter reduced
   12      to typewritten form, and that the foregoing
   13      constitutes a true and correct transcript.
   14                    I further certify that I am not related
   15      to, employed by, nor of counsel for any of the
   16      parties or attorneys herein, nor otherwise
   17      interested in the result of the within action.
   18                    In witness whereof, I have affixed my
   19      signature this 12th day of December, 2014.
   20                    My commission expires November 2, 2017.
   21
   22                               _______________________________
                                    Petina Falk, RPR
   23                               216 - 16th Street, Suite 600
                                    Denver, Colorado 80202
   24
   25


                          Paszkiewicz Court Reporting
                   (618) 307-9320 / Toll-Free (855) 595-3577
                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 753
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16773 Page 44 of 49




                                 EXHIBIT 9




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 754
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16774 Page 45 of 49



               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                STATE OF MISSOURI
                         Honorable Elizabeth Hogan, Judge


           BENITO WALKER, ET AL.,     )
                                      )
                   Plaintiffs,        )
                                      )
           v.                         ) No. 1122-CC09621-01
                                      )
                                      )
           MONSANTO COMPANY, ET AL., )
                                      )
                   Defendants.        )
           ___________________________________________________

                 MAY 17, 2016 - TRIAL TRANSCRIPT VOLUME 12A
           ___________________________________________________



           Appearances

           For the Plaintiffs:                For the Defendants:

           Steven Kherkher                    James Bennett
           Allen Stewart                      Thomas Goutman
           Erica Slater                       Robyn Buck
                                              Adam Spicer




                     SHERRY GANTNER, CCR #839, CSR, RPR
                           OFFICIAL COURT REPORTER
                              CITY OF ST. LOUIS
                       TWENTY-SECOND JUDICIAL CIRCUIT




                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 755
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16775 Page 46 of 49
                                                                                        2474



   1   to laboratory work now?
   2         Q.   Yes.
   3         A.   Yes, laboratory.
   4         Q.   Isn't it true that you've never done a study
   5   looking at something called COX-2 in animals
   6   administered PCBs?
   7         A.   That's correct.
   8         Q.   Am I also true that you haven't done a study
   9   looking at telomere lengths and leukocytes?
  10         A.   That's correct.
  11         Q.   Am I also true that you have not conducted
  12   any of the cellular studies that you described to the
  13   jury? Is that correct?
  14         A.   That's correct.
  15         Q.   Now, you are also here to talk about
  16   two-year cancer tests, right?
  17         A.   That's correct.
  18         Q.   Am I correct, sir, that you have not
  19   yourself conducted from start to finish a two-year
  20   cancer study?
  21         A.   Can I just ask for clarification? By myself
  22   a two-year study?
  23         Q.   My question is simply this: Is it true that
  24   you have not yourself conducted from start to finish a
  25   two-year cancer study?
                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 756
Case 2:15-cv-00201-SMJ    ECF No. 382-2   filed 01/28/20    PageID.16776 Page 47 of 49
                                                                                         2475



   1         A.    That's correct.
   2         Q.    Am I correct, sir, that you have never been
   3   personally involved in conducting any animal tests
   4   involving PCBs?
   5         A.    That's correct.
   6         Q.    Am I also correct that when we first took
   7   your deposition in August of 2014, you had not
   8   reviewed any of the modern animal cancer tests for
   9   PCBs, correct?
  10         A.    Not for this case, no, that's correct.
  11         Q.    You had not as of August of 2014?
  12         A.    Not for this case, that's correct.
  13         Q.    Am I correct that when we took your
  14   deposition again in December of 2014, you still had
  15   not reviewed all of the chronic bioassays for Aroclors
  16   and PCBs?
  17         A.    Not all of them, no.
  18         Q.    Doctor, am I also correct you showed a slide
  19   about the NTP studies? Remember that?
  20         A.    Yes, I do.
  21         Q.    And you referred to the NTP studies as the
  22   gold standard?
  23         A.    Yes.
  24         Q.    And they were conducted in 2006 and 2010,
  25   some time ago?
                                                  Decl. of A. Miller in Support of Daubert Motion
                                            To Exclude R. DeGrandchamp Expert Testimony - 757
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16777 Page 48 of 49
                                                                                        2491



   1         Q.   Okay. So we'll take that off. So DuPont
   2   was not testing azo dyes for cancer in the 1930s?
   3         A.   They were trying to develop cancer in order
   4   to develop an antidote for their workers, yes.
   5         Q.   Okay. So you can't name any cancer studies
   6   that DuPont did in the '30s, '40s, '50s or '60s,
   7   correct?
   8         A.   That's correct, other than --
   9         Q.   You mentioned that you don't know how many
  10   chemicals Dow made in the '30s, '40s, '50 or '60s,
  11   correct?
  12         A.   That's correct.
  13         Q.   At the end of the day, sir, you don't know
  14   what chemicals, if any, Dow was testing for cancer in
  15   the '30s, '40s, or '50s or under what circumstances
  16   any such tests were prompted, right?
  17         A.   That's correct.
  18         Q.   Now, I'd like to talk with you a little bit
  19   about this Hartwell compendium. And this is --
  20              MR. GOUTMAN: Has this document been moved
  21   into evidence?
  22              MR. STEWART: It has.
  23              MR. GOUTMAN: Thank you.
  24         Q.    (By Mr. Goutman) It's P-289. And just to
  25   orient the jury, this is a publication that came out
                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 758
Case 2:15-cv-00201-SMJ   ECF No. 382-2   filed 01/28/20    PageID.16778 Page 49 of 49



       1
       2                            CERTIFICATE
       3
       4                     I, Sherry L. Gantner, Certified Court
       5    Reporter, do hereby certify that I am an official
       6    court reporter for the Circuit Court of the City of
       7    St. Louis; that on May 17, 2016, I was present and
       8    reported all the proceedings had in the case of BENITO
       9    WALKER, ET AL., Plaintiffs, vs. MONSANTO COMPANY, ET
      10    AL., Defendants, Cause No. 1122-CC09621-01.
      11                     I further certify that the foregoing
      12    pages contain a true and accurate reproduction of the
      13    proceedings.
      14
      15                     __________________________
      16                      Sherry L. Gantner, CCR 839
                                 RPR, CSR (IL and MO)
      17
      18
      19
      20
      21
      22
      23    TRANSCRIBED: May 17, 2016
      24
      25


                                                 Decl. of A. Miller in Support of Daubert Motion
                                           To Exclude R. DeGrandchamp Expert Testimony - 759
